Peters J.
The plaintiff had an execution against certain persons. The deputy of the defendant held the execution, together with the proceeds of certain attached property to be applied thereon. The plaintiff arranged with the debtors to release his lien upon the proceeds of the property upon the production of a certain consideration therefor. The promised or expected consideration did not come. The plaintiff, supposing it would come, ventured to notify the deputy that the money might be diverted from his execution and be paid upon the executions of others who attached the property subsequently to his attachment. So far as the officer acted upon this permission the plaintiff must be bound by it. But the officer was but the agent of the plaintiff, and (within legal bounds) under his control and direction. The plaintiff could withdraw his order or modify it, so far as it had not been acted upon.
If the plaintiff misinformed the officer, he should not suffer beyond what the officer did based upon the mis-information. The plaintiff was under no obligation to any one to surrender the property. Nor was the officer bound to do so. After notice from the plaintiff countermanding the direction he had no excuse for doing so. He wisely took an indemnity before doing so. The contro*357versy is therefore between the plaintiff and the subsequent attachers.
Defendant defaulted for $155 and interest from date of writ.
Appleton, C. J., Walton, Barrows, Danforth and Libbey, JJ., concurred.